Per Curiam,
The findings both of fact and of law by the learned judge below are mostly in the form of answers to requests by the plaintiff who was the losing party. This is not good practice as it involves unnecessary labor and not infrequently some doubt on the part of this court to determine how far the findings should be treated as the judicial conclusions of the court below, or as mere acquiescence in views more or less material and relevant presented by one of the parties. The judge in equity cases should find the facts and state his conclusions of law distinctly and affirmatively in his own order and his own way. He may adopt and use the language of requests by either party. It is not only convenient and a saving of labor to do *190so, but frequently conduces to accuracy of detail Where the evidence is voluminous or conflicting. But when he does this he should adopt the findings fully and explicitly as his own in such manner as to leave no room for doubt that they are his independent judicial conclusions. Requests not so adopted, if requiring answer ex majore cautela, should be affirmed or refused separately so as to avoid all possibility of confusion with his own findings on what he considers the relevant and material points of the case.
This case involves no doubtful questions of law. The only disputable matters are of fact. It was a bill to declare a deed fraudulent and to decree a reconveyance. The grantor was old and. illiterate, and the grantees were her grandchildren, two of whom were consulted by her in many but not all of her business matters for some time previous to the date of the deed, but who may be treated as occupying a fiduciary relation to her. The bill was filed by the grantor more than two years after the date of the deed, and at a time when as found by the court below her memory had become very much impaired. The deed was prepared by the grantor’s attorney at her command, though against his advice, and was delivered by her to him voluntarily and with full comprehension of its effect, but in escrow, “ to be delivered to the grantees or any one of them upon my verbal or written instructions so to do, or in event of my death, without such instructions.” The attorney kept it for more than a year and then was directed by her to “ take it to the court house ” a direction repeated after he had explained that he would have it recorded and that would mean a delivery.
On this outline it is manifest that the case turned on the evidence. The learned judge below found as already indicated, that the deed was executed voluntarily, with full knowledge of its effect, and for a good consideration; that there was a valid delivery; and that there was no fraud or undue influence in the making or delivery. Independent of their force as findings of the court who had the witnesses before him they are clearly in accord with the weight of the evidence.
There was nothing in the ease to sustain the claim that the deed was testamentary in character.
Decree affirmed.
*191I